         Case 1:19-cv-09000-SLC Document 26 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL MERCADO,

                              Plaintiff,

       -v-
                                                       CIVIL ACTION NO.: 19 Civ. 09000 (SLC)

                                                              SETTLEMENT APPROVAL
121 SEAMAN AVENUE, LLC, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for purposes of

reviewing their proposed settlement (ECF No. 23), and have now submitted their proposed

settlement agreement and a Letter-Motions in support of settlement (ECF Nos. 23, 24) for

approval under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Courts

generally recognize a “strong presumption in favor of finding a settlement fair” in FLSA cases like

this one, as courts are not in as good a position as the parties to determine the reasonableness

of a FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15 Civ. 327 (JLC), 2015 WL 7271747, at

*4 (S.D.N.Y. Nov. 6, 2015) (citation omitted).

       Having carefully reviewed the joint letter-motion in support of settlement, the settlement

agreement and accompanying exhibits, the Court finds that all of the terms of the proposed

settlement, including the allocation of attorneys’ fees and costs, appear to be fair and reasonable

under the totality of the circumstances and in light of the factors enumerated in Wolinsky v.

                                                 1
           Case 1:19-cv-09000-SLC Document 26 Filed 09/11/20 Page 2 of 2




Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Accordingly, the Court approves the

settlement.

         This action is dismissed with prejudice and without costs except as provided in the

settlement agreement. The Court will retain jurisdiction to enforce the settlement agreement.

Any pending motions are moot. The Clerk of Court is respectfully requested to close ECF No. 23,

mark it as “granted,” and close this case.


Dated:         New York, New York
               September 11, 2020

                                                   SO ORDERED

                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge




                                              2
